           Case 1:20-cv-00404-MN Document 31-3 Filed 03/22/21 Page 1 of 5 PageID #: 719


Wrobel, Mackenzie

From:                             Wrobel, Mackenzie
Sent:                             Saturday, March 20, 2021 3:15 PM
To:                               Pedi, Nicole K.
Cc:                               Cowley, Steven M.; Eleanor Lackman
Subject:                          Re: Tom Hussey Photography, LLC v. BDG Media, Inc., Case 1:20-cv-00404-MN


Nicole: Many thanks for making yourselves available. Monday at 10 AM works for Plaintiff. I will circulate an invite and
dial‐in for everyone’s use. Have a nice rest of your weekend.


Mackenzie M. Wrobel
Duane Morris LLP
222 Delaware Avenue, Suite 1600
Wilmington | DE 19801‐1659
p: (302) 657‐4925
c: (570) 764‐3562




        On Mar 20, 2021, at 1:55 PM, Pedi, Nicole K. <Pedi@rlf.com> wrote:


        Mackenzie,

        We’ve re‐arranged our schedules so we can meet and confer at 10am ET on Monday. If that works on
        your end, can you please circulate dial‐in information?

        Thanks,
        Nicole

        Nicole K. Pedi
        Richards, Layton & Finger, P.A.
        920 North King Street
        Wilmington, DE 19801
        Office: 302‐651‐7844
        Fax: 302‐498‐7701
        Email: Pedi@rlf.com




        The information contained in this electronic communication is intended only for the use of
        the individual or entity named above and may be privileged and/or confidential. If the
        reader of this message is not the intended recipient, you are hereby notified that any
        unauthorized dissemination, distribution or copying of this communication is strictly
        prohibited by law. If you have received this communication in error, please immediately
        notify us by return e-mail or telephone (302-651-7700) and destroy the original message.
        Thank you.

                                                           1
Case 1:20-cv-00404-MN Document 31-3 Filed 03/22/21 Page 2 of 5 PageID #: 720


     On Mar 19, 2021, at 5:40 PM, Wrobel, Mackenzie <MMWrobel@duanemorris.com>
     wrote:


     Thanks for your email, Nicole.

     As I mentioned in my previous email (attached) and reiterate now, Plaintiff will file its
     letter with the Court if we do not hear of Defendant’s final position and/or availability
     for a meet and confer before noon on Monday, March 22, 2021. Since Plaintiff is
     assenting to a motion Defendant filed, we would have expected quick assent, but there
     is a timing issue regardless.

     We look forward to hearing from you. Thanks and have a nice weekend.



     Mackenzie M. Wrobel
     Duane Morris LLP
     P: +1 302 657 4925




     From: Pedi, Nicole K. <Pedi@rlf.com>
     Sent: Friday, March 19, 2021 5:19 PM
     To: Wrobel, Mackenzie <MMWrobel@duanemorris.com>
     Subject: RE: Tom Hussey Photography, LLC v. BDG Media, Inc., Case 1:20‐cv‐00404‐MN

     Mackenzie,

     The description in the 7.1.1 certification is both accurate and confirmed by our
     conversations and emails. I specifically asked you if Plaintiff intended to file the same
     single‐count complaint that you submitted to the Delaware District Court in the
     Southern District of New York should we stipulate to transfer. You then checked with
     co‐counsel, and responded that you would not be filing the same complaint in NY or
     anywhere else—instead, you indicated that Plaintiff would be adding new allegations to
     the complaint which were never submitted to the Delaware District Court, and you
     circulated a new version of the complaint that did not match the version that Plaintiff
     included in its January 19, 2021 request to the Court for leave to amend (D.I. 21). As I
     made clear, Defendant did not (and still does not) consent to those new allegations,
     which are baseless and contrary to evidence, and which you can verify yourself are
     untrue. If Plaintiff wished to add these new allegations, it should have sought further
     leave to amend from the Delaware District Court so Defendant would have the
     opportunity to object. Obviously, you disagreed with Defendant since you filed the
     complaint with new allegations anyway without first seeking leave from the Court. This
     leaves the parties in the very position I described in the 7.1.1 certification: no
     agreement on transfer because Defendant did not consent to Plaintiff filing an amended
     complaint in the Southern District of NY that contains new false allegations never
     presented to/approved by the Court, and Plaintiff did not agree to file the same one‐
     count complaint in the Southern District of New York that it included in its January 19,
     2021 request to the Delaware Court for leave to amend.

     Relying on Plaintiff’s position, Defendant moved to dismiss with prejudice the amended
     complaint Plaintiff filed at D.I. 26 and drafted the motion subject to Third Circuit law on
                                                  2
Case 1:20-cv-00404-MN Document 31-3 Filed 03/22/21 Page 3 of 5 PageID #: 721

     the relevant issues. Pursuant to that Third Circuit law, Plaintiff’s complaint should be
     dismissed for failure to state a claim, and that is the relief that Defendant is seeking
     here. This is precisely what the Court entitled Defendant to request in its March 1, 2021
     Order. There, the Court stated: “Defendant may thereafter file a motion to dismiss the
     amended complaint (including on the grounds that Plaintiff did not cure the deficiencies
     in its original complaint)” and instructed that “Defendant should also renew its motion
     to transfer this case.” Defendant’s motion adheres to this express guidance from the
     Court, seeking to dismiss the complaint with prejudice in the first instance, or if the
     Court does not agree to dismissal, to transfer the case to the Southern District of NY as
     alternative relief. It’s also exactly what I told you Defendant would seek in our
     discussions and emails, and despite Defendant’s offer to meet and confer, Plaintiff did
     not request one until after Defendant filed its motion.

     Finally, considering that Plaintiff made the decision to file this action in Delaware and
     could simply dismiss the action and re‐file it in New York at any time to avoid this
     dispute altogether, I don’t think allegations of forum shopping are helpful or productive
     in this instance.

     Given that Defendant relied on Plaintiff’s position and drafted a motion to dismiss the
     amended complaint filed in Delaware, we’re inclined to have the Delaware Court decide
     the merits of our motion. But I will talk to my co‐counsel about times for a meet and
     confer next week and will let you know when we are available.

     Regards,
     Nicole

     Nicole K. Pedi
     Richards, Layton & Finger, P.A.
     One Rodney Square
     920 North King Street
     Wilmington, DE 19801
     Cell: 347‐219‐1895
     Office: 302‐651‐7844
     Fax: 302‐498‐7701
     Email: Pedi@rlf.com




     The information contained in this electronic communication is intended only
     for the use of the individual or entity named above and may be privileged
     and/or confidential. If the reader of this message is not the intended
     recipient, you are hereby notified that any unauthorized dissemination,
     distribution or copying of this communication is strictly prohibited by law. If
     you have received this communication in error, please immediately notify us
     by return e-mail or telephone (302-651-7700) and destroy the original
     message. Thank you.



     From: Wrobel, Mackenzie <MMWrobel@duanemorris.com>
     Sent: Thursday, March 18, 2021 9:54 PM
     To: Pedi, Nicole K. <Pedi@rlf.com>
     Subject: Tom Hussey Photography, LLC v. BDG Media, Inc., Case 1:20‐cv‐00404‐MN
                                                 3
Case 1:20-cv-00404-MN Document 31-3 Filed 03/22/21 Page 4 of 5 PageID #: 722


                                         * EXTERNAL EMAIL *
     Hi Nicole:

     Plaintiff is in receipt of Defendant’s Motion to Dismiss Plaintiff’s Complaint or, in the
     Alternative, To Transfer Venue To the Southern District Of New York, including your Rule
     7.1.1 Certification, which states in part:

                     Plaintiff conditioned stipulating to transfer this action
                     on Defendant consenting to Plaintiff filing an amended
                     complaint in the new jurisdiction. Because Defendant
                     would not consent to Plaintiff filing an amended
                     complaint with new (false) allegations that were not
                     included in the proposed amended complaint Plaintiff
                     had submitted to this Court, the parties were unable to
                     reach an agreement.

     That is not accurate. In the event that characterization of Plaintiff’s position resulted
     from a misunderstanding of our communications, I write to renew Plaintiff’s assent to
     Defendant’s motion to transfer this case to the SDNY.

     Unlike the description in your Certification, Plaintiff requested only an agreement
     extending the deadline for filing its amended complaint. Plaintiff never sought a waiver
     of Defendant’s planned motion to dismiss or other concession concerning the amended
     complaint. Plaintiff’s proposal was, as I noted in my March 2 email, meant to address
     the procedural “differences between the motion procedures applicable to the different
     Courts (and between different judges),” and thus Plaintiff proposed “having the [SDNY]
     case docketed, and the applicable procedures identified, before the time for filing
     Defendant’s intended motion to dismiss begins to run.”

     To be clear, Plaintiff assents to Defendant’s motion to transfer and does not condition
     that assent on Defendant waiving any argument in its motion to dismiss. Please advise
     if Defendant agrees to submit a stipulation to the transfer of this action to the
     SDNY. Plaintiff reserves its right to oppose Defendant’s motion to dismiss on any and all
     applicable grounds.

     If Defendant refuses to stipulate to the transfer sought in its motion at this time,
     Plaintiff will submit a letter to the Court, informing the Court of Plaintiff’s assent to
     Defendant’s motion to transfer and the reason provided to us for Defendant’s refusal to
     accept this assent and agree to a transfer prior to the filing of the amended complaint
     and motion to dismiss and transfer.

     Relatedly, I write to inform you of our concern that the representation in the
     Certification as to why the parties did not reach an agreement on transfer is materially
     inconsistent with your email dated March 3, 2021 stating Defendant rejected Plaintiff’s
     proposed agreement to a transfer because “Defendant will only request to transfer the
     case to another jurisdiction as alternative relief should the Delaware Court not grant our
     motion to dismiss with prejudice. But an order seeking dismissal of the complaint with
     prejudice is the relief we are seeking.” As you are aware, Plaintiff believes that
     Defendant’s position is inappropriate and needlessly multiplies the issues to be litigated
     in this matter. Among other problems, Defendant’s position appears to be a naked


                                                  4
Case 1:20-cv-00404-MN Document 31-3 Filed 03/22/21 Page 5 of 5 PageID #: 723

     effort to forum shop – only if Defendant does not like a ruling from the Judge in this
     Court will it insist on transferring the case to a different Judge.

     Please advise if Defendant agrees to submit a stipulation to the transfer of this case to
     the SDNY or, if not, let me know of your team’s availability tomorrow to meet and
     confer on Plaintiff’s request to enter a stipulation to transfer the case. Thank you.



     Mackenzie M. Wrobel
     Associate
     Duane Morris LLP
     222 Delaware Avenue, Suite 1600
     Wilmington, DE 19801-1659
     P: +1 302 657 4925
     F: +1 302 397 2502

     mmwrobel@duanemorris.com
     www.duanemorris.com




     For more information about Duane Morris, please visit http://www.DuaneMorris.com


     Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review
     of the party to whom it is addressed. If you have received this transmission in error, please immediately return it to the
     sender. Unintended transmission shall not constitute waiver of the attorney-client or any other privilege.
     CAUTION RLF: This email originated from outside of the organization. Do not click links or open
     attachments unless you recognize the sender and know the content is safe.
     <mime-attachment>




                                                                  5
